Citation Nr: 0307090	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether the February 16, 1959 RO decision to reduce the 
veteran's evaluation for his service-connected thoracic spine 
disability from 10 percent to 0 percent, was clearly and 
unmistakably erroneous (CUE).  

2.  Whether the June 24, 1974 RO decision to continue the 
veteran's 0 percent evaluation for the service-connected 
thoracic spine disability was clearly and unmistakably 
erroneous (CUE).  

3.  Entitlement to an increased evaluation for the service-
connected thoracic spine disability, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision which 
determined that determined that there was no CUE in the 
February 16, 1959 RO decision and no CUE in the June 24, 1974 
RO decision.  The RO also determined that a rating in excess 
of 10 percent for residuals of a fracture of the fifth and 
eighth thoracic vertebrae with residual kyphotic deformity 
and arthritis was not warranted.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In a decision dated February 16, 1959, the RO reduced the 
rating for the veteran's thoracic spine disability from 10 
percent to 0 percent disabling, effective April 30, 1959, on 
the basis that the most recent evidence showed that the 
veteran's back condition had improved.  A 10 percent rating 
had initially been assigned based on limitation of motion.  
Subsequent examinations showed no limitation of motion or 
vertebral body deformity.

3.  The facts as they were known at the time of the RO's 
rating decision of February 16, 1959 were correct and it has 
not been shown otherwise.  

4.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of February 16, 1959, were 
correctly applied and it has not been shown otherwise.  

5.  The veteran has failed to allege an error of fact or law 
in the June 24, 1974 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

6.  The veteran's thoracic back disorder currently is 
manifested by hyperkyphosis of the upper thoracic spine, and 
moderate limitation of motion of the thoracic spine.  There 
is tenderness to percussion at the T5-T6 level.  There is no 
demonstrable deformity of the vertebral body.


CONCLUSIONS OF LAW

1.  The February 16, 1959, rating decision, which reduced the 
evaluation of the veteran's thoracic spine disability from 10 
percent to 0 percent, effective April 30, 1959, was not CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5291 (1959); 38 C.F.R. § 3.105(a) (2002)

2.  A valid claim of CUE in the June 24, 1974 rating decision 
has not been presented.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

3.  The criteria for an evaluation in excess of 10 percent 
for a thoracic spinal disorder have not been met.  38 
U.S.C.A. §§  1155, 5100 et. seq (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5285, 5291 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the correspondence dated in 
September 2002.  In this regard, the Board notes the 
September 2002 correspondence and subsequent supplemental 
statement of the case dated in November 2002 made specific 
reference to evidence that would be obtained by the Board and 
records that the veteran was asked to submit in support of 
his appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

In this regard, the Board notes that the VCAA does not-as a 
matter of law, apply to claims of CUE based on decisions 
issued prior to enactment of the VCAA.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  In holding this, the 
Court noted that claims of CUE are fundamentally different 
from any other kind of action in the VA adjudicative process 
since a litigant alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  And while CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  Thus, a 
"claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  
Therefore, it follows, VA's duty to notify and assist 
contained in the VCAA are not applicable to CUE motions.  


I.  Factual Background

A review of his service medical records reflects that the 
veteran injured his back in May 1944.  X-ray examination of 
the thoracic spine revealed a mild compression fracture of 
the 5th and 8th thoracic vertebrae.  

Service connection for limitation of motion of the dorsal 
spine as a residual of a compression fracture of the 5th and 
8th thoracic vertebrae was granted in a May 1945 RO decision 
with a 10 percent rating.  The rating was based on evidence 
that showed some limitation of motion.  The rating was 
assigned under the 1933 rating schedule.

A VA examination was conducted in August 1947.  On 
examination there was no deformity or limitation of motion.  
In subsequent rating decision, the 10 percent rating was 
continued under the 1945 rating schedule.

On VA examination in January 1959, the veteran complained of 
recurrent pain and aches of the spine.  It was noted that he 
had been employed for six years as a firefighter.  Objective 
examination of the thoracic spine revealed full range of 
motion without evidence of deformity of any of the spine.  
There was no muscle spasm or point tenderness.  X-ray studies 
of the spine were within normal limits.  The diagnosis was 
old injury of the dorsal spine with no residuals.  

In a rating decision dated on February 16, 1959, it was 
determined that the veteran's back condition had improved and 
the degree of disability should be reduced to 0 percent, 
effective April 30, 1959.  The veteran was notified by 
correspondence dated on February 18, 1959 and did not submit 
additional information to the RO prior to the reduction 
effective date.  

On VA examination in May 1974, the veteran complained of pain 
in his back which radiated to his ribs and into his 
breastbone.  It was noted that the veteran was employed as a 
firefighter and had no additional treatment for his back 
since service.  No deformity of the spine was noted.  No 
spasm or tenderness in the dorsal region was appreciated.  X-
rays of the dorsal spine showed minimal osteoarthritic 
changes.  The diagnoses included history of fracture of the 
fifth and eighth dorsal vertebrae, clinically healed, without 
any objective evidence of residuals.  

In an RO decision dated on June 24, 1974, the 0 percent 
(noncompensable) evaluation for the veteran's service-
connected residuals of a compression fracture of the 5th and 
8th thoracic vertebrae was continued.  The veteran was 
notified and there was not recorded disagreement with this 
action.

On VA examination in February 1982, the veteran reported that 
pain in the spine had become progressively worse since his 
service injury.  The diagnosis was history of compression 
fracture of T5 and T8, clinically healed with residual 
kyphotic deformity and arthritis.  

In a February 1982 RO decision, the rating for the veteran's 
service connected residuals of a thoracic fracture was 
increased to 10 percent disabling based on the findings of 
kyphosis and arthritis.  

A September 1988 VA examination report reflects diagnoses 
which included history of injury to dorsal spine with 
fracture of fifth and eighth thoracic vertebrae; residual 
kyphotic deformity of the upper dorsal spine; residual 
degenerative joint disease of the entire spine.  

On VA examination in August 1998, the veteran related that 
since the service injury, he has had constant pain in the 
neck and back.  He related that he was unable to raise his 
shoulders without pain.  On physical examination, the veteran 
had a mild to moderate kyphosis of the upper dorsal spine.  
The veteran's upper dorsal to mid dorsal spine was tender to 
palpation.  Straight leg raising and Bragard sign testing 
were negative.  Range of motion testing of the dorso-lumbar 
spine revealed forward flexion of 81 degrees and extension of 
14 degrees.  Right lateral flexion was 23 degrees and left 
lateral flexion was 25 degrees.  Rotation was 13 degrees on 
the right and 18 degrees on the left.  The diagnoses included 
status post fracture of T5 and T8.  X-rays studies of the 
thoracic spine reflected moderately advanced degenerative 
joint disease with osteophytic lipping and bridging seen from 
T7 to T11.  

On VA examination dated in October 2002, the veteran 
complained of pain in the upper back and neck as well as in 
the lower back.  He related that it took him about two hours 
to loosen up when arising in the morning.  The veteran 
reported no sensory deficit in the hands and no weakness in 
the grip.  He indicated that he experienced lightheadedness 
when looking up.  On physical examination, a hyperkyphosis 
was shown, particularly at the upper part of the thoracic 
spine.  He was able to twist about 12 degrees to the right 
and 22 to the left.  Percussion of the dorsal spine revealed 
tenderness at about the T5-T6 level.  The diagnostic 
impressions include diffuse degenerative joint disease of the 
cervical, lumbar and thoracic spine with possible nerve root 
encroachment at L4-5 and L5-S1 levels.  


II.  Analysis

A.  CUE 

Section 3.105(a) states that previous determinations that are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2002).  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

In order to determine whether a rating decision constituted 
CUE, the Board must review the evidence, which was of record 
at the time of that rating decision.  A determination of CUE 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy v. Brown, 9 
Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314).  




i.  February 16, 1959 Decision

The regulations at 38 C.F.R. § 3.172 that were effective in 
February 1959 (and which are essentially currently codified 
at 38 C.F.R. § 3.344(c) (2002)), indicated that it was the 
policy of VA to evaluate long-standing (5 years or more) 
service-connected disorders in a way that provided the 
greatest degree of stability, consistent with the appropriate 
laws and regulations.  In this regard, it was essential for 
VA to review the entire record of examinations and the 
"medical-industrial" history in order to ascertain whether 
the recent examination was full and complete.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
permanent improvement of physical or mental condition has 
been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free after prolonged rest will 
not be reduced on examinations reflecting the results of bed 
rest.  Even if material improvement is clearly reflected, VA 
will consider whether the evidence makes it reasonably 
certain that the improvement in the condition will be 
permanent and can be maintained under the ordinary conditions 
of life, i.e., while employed, or if unemployed, while 
actively seeking employment.  

Prior to reducing the rating for the veteran's thoracic spine 
disability in 1959, the RO considered the entire evidence of 
record, including the results of a January 1959 VA 
examination.  It showed that the veteran was employed as a 
firefighter.  He had no limitation of motion of the spine.  
Moreover, there were no clinical findings of deformity of the 
spine, areas of muscle spasm, or tenderness.  The examiner's 
objective clinical evaluation of the veteran concluded that 
there were no residuals of his prior injury to the dorsal 
spine.  

It is also noted that in the earlier 1947 examination 
essentially similar findings had been reported, but that the 
RO had continued the rating.  It is significant that as of 
1947 there was no limitation of motion nor was there 
deformity shown.  While the RO did not reduce the evaluation 
at that time, clearly, by 1959 there is no showing of 
impairment due to the thoracic spinal problem.  
Significantly, there while there were recorded complaints of 
pain, there is no indication of any functional limitations, 
and the veteran was employed during this period.  There is no 
evidence on file to suggest that he lost significant time 
from work during the period.  Thus, the Board finds that the 
facts as they were known at the time of the 1959 RO decisions 
of February 16, 1959 were properly considered by the RO.  
There was medical justification for the reduction of his 
rating for his thoracic spine disability (from 10 percent to 
0 percent) because the results of the January 1959 VA 
examination showed that he simply no longer met any of the 
criteria for a compensable rating under the applicable 
diagnostic code, 5291.  Also, since X-rays confirmed that he 
did not have arthritis in his thoracic spine at that time, he 
also could not have retained his 10 percent rating under Code 
5003 either or, for that matter, under any other potentially 
alternative diagnostic code.  

There is no other medical evidence on file at the time which 
would warrant continuance of the 10 percent rating.  There 
was no showing of employment interference, nor was there 
evidence of significant functional impairment of any sort.  
Mere disagreement in the weighing of the evidence does not 
constitute CUE.

The determinative issue then becomes whether the RO gave the 
veteran appropriate notice of the intended reduction in the 
rating for his thoracic spine disability in 1959 and an 
opportunity to be heard on this issue and contest it, prior 
to actually reducing his rating.  In this case, the evidence 
shows the RO in fact did provide him the requisite pre-
reduction notice and notified him that he had a grace period 
during which time he could show that a reduction was not 
warranted.  

The RO sent the veteran a letter on February 18, 1959 
indicating that it was proposing to reduce his rating from 10 
to 0 percent-especially in light of the results of his most 
recent VA medical evaluation in January 1959.  The RO also 
indicated the reduction would not take effect until April 30, 
1959, and that he therefore had 60 days to contest it by 
submitting additional evidence showing the reduction was not 
warranted.  The RO informed him that the rating reduction 
would become effective on the date indicated-without any 
further notice to him, if he failed to submit any 
countervailing evidence within the time specified.  (That was 
the law at the time, more recently more detailed notice 
provisions have been promulgated.)  Lastly, the RO 
correspondence included an enclosure containing the veteran's 
appellate rights to appeal the RO's decision to reduce his 
rating by filing the necessary paperwork within 1 year of the 
date of the RO's letter notifying him of the proposed 
reduction.  The RO also sent a copy of that letter to his 
representative of record.  

The veteran did not thereafter submit any medical or other 
evidence within 60 days following the RO's February 1959 
letter.  He also did not appeal the RO's decision to reduce 
his rating.  It was not until much later that he again 
contacted the RO concerning this matter.  

Thus, the Board finds that the February 16, 1959 rating 
decision was based upon a proper consideration of the facts 
as they were known and was clearly not a misapplication of 
the regulatory provisions extant at the time.  Thus, the 
Board concludes that there is no indication of clear and 
unmistakable error in the February 16, 1959 RO decision to 
reduce the evaluation for his service-connected thoracic 
spine disability from 10 percent to 0 percent.  


ii.  June 24, 1974 Decision

The veteran has essentially contended that the 0 percent 
rating for his thoracic spine disorder was improper and has 
maintained that the June 24, 1974 decision which continued 
the noncompensable evaluation was incorrect.  As noted above, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The evidence of record at the time of the June 1974 RO 
decision which continued the 0 percent evaluation for the 
veteran's thoracic spine disability, essentially consisted of 
the veteran's service medical records and prior VA 
examinations.  The May 1974 VA examination report essentially 
reflected that the veteran gave subjective complaints of back 
pain but reported no surgeries or any other treatment for his 
back symptoms.  On examination, no deformity or any other 
abnormal clinical findings of the spine was shown.  The 
examiner noted that no objective residuals of his prior 
dorsal spine injury were shown.  Based on these facts, the 
conclusion in the June 1974 rating decision that the 
veteran's thoracic spine disability did not warrant an 
increased evaluation is not undebatably erroneous, because it 
is supported by clear and unmistakable evidence showing no 
significant clinical findings relative to the thoracic spine 
during the 1974 examination and no other showing of treatment 
for back complaints.  

It is noted that while there was x-ray evidence of arthritis, 
there was no limitation of motion described.  Further it is 
not indicated that there were employment limitations or other 
limitations of function caused by the subjective complaints 
of pain.  Thus, the continuing of the noncompensable rating 
has a basis in the facts that were known under the law at the 
time.

After consideration of all the evidence of record at the time 
of the June 1974 rating decision, the Board finds that the 
evidence then of record was of sufficient weight and 
character that it was not clear and unmistakable error for 
the rating board to have found that the 0 percent rating for 
his service-connected thoracic spine disability should be 
continued and that an increased evaluation was not warranted.  

A review of the evidence of record at the time of the June 
1974 rating decision shows that there was a tenable basis for 
that decision.  The evidence then of record does not show 
that the 1974 rating decision was based on CUE for failing to 
grant an increased evaluation for the thoracic spine disorder 
at that time.  Hence, the Board finds that the evidence then 
of record does not support the veteran's claim that there was 
CUE in that decision.  



B.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

A 60 percent rating is warranted for residuals of a fracture 
of a vertebra without cord involvement and abnormal mobility 
requiring neck brace (jury mast).  In other lesser cases 
vertebral fracture residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when either moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

In this case, recent VA examinations, including the most 
recent examination conducted in 2002, tenderness in the area 
of T5-T6 was shown.  In addition, moderate limitation of 
motion of the thoracic spine, especially when the effect of 
pain on use is considered has been demonstrated.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moderate limitation of motion of the thoracic spine supports 
a 10 percent rating under Code 5291.  The Board notes that 
the veteran has arthritis of the thoracic spine, and 
arthritis is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  Even though thoracic spine 
arthritis is considered part of the service-connected 
disability, and even if limitation of motion of the thoracic 
spine was severe, the rating for limitation of motion under 
Code 5291 would still be 10 percent.  

The other avenue for review is whether there is demonstrable 
deformity of a vertebral body.  The Board concludes that 
there is not.  X-rays over the years were first normal, later 
showed some kyphosis and later still arthritis.  There is no 
finding, however, of a deformity of a vertebral body.  In 
fact, deformity has been specifically ruled out on several 
examinations.  Thus, the veteran is at the schedular maximum 
for limitation of motion with pain, and a separate rating for 
demonstrable deformity is not warranted.

Finally, in reviewing the record, while there are complaints 
of pain, it is not shown that the disorder is so unusual as 
to render application of the regular schedular provisions 
impractical.  There is no evidence of frequent 
hospitalization or other indicia that would warrant 
assignment of an extra schedular rating.  38 C.F.R. § 3.321.

As the evidence is not evenly balanced, the doctrine of 
reasonable doubt is not for application.  38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)

ORDER

The veteran's application for revision of the February 16, 
1959 rating decision based on clear and unmistakable error is 
denied.  

The veteran's application for revision of the June 24, 1974 
rating decision based on clear and unmistakable error is 
denied.  

An increased rating, in excess of 10 percent, for residuals 
of a fracture of 5th and 8th thoracic vertebrae with kyphotic 
deformity and arthritis, is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

